[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE (No. 107)
Plaintiff brought this action against the named defendant and its employee for falsely physically restraining and assaulting plaintiff after the automatic metal detector beeped when she left the store on the incorrect assumption plaintiff was a shoplifter.
Counts Six and Seven of the complaint are the subject of this motion. In Count Six, plaintiff seeks redress under Connecticut CT Page 1421 General Statutes, Sec. 42-110b claiming unfair trade practices in the use of such a metal detector by a retail store as a means to prevent shoplifting and the use of force by its employees. Preventing shoplifting and assaulting customers by a retail store and its employees can not by any stretch of the imagination be called engaging in trade or commerce as defined in section 42-110a(4). The Sixth Count is struck.
Count Seven, on the basis of the Sixth Count, seeks damages pursuant to section 42-110g on behalf of all like situated persons in plaintiff's customer status who entered the defendant's store. As Count Six is struck for failing to state a cause of action under section 42-110b, the Seventh Count is similarly struck.
The motion is granted.
Patricia A. Geen, Judge